Citation Nr: 0526755	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Waco, Texas 
that, in pertinent part, denied service connection for 
anxiety and depression.  A personal hearing was held before 
the undersigned Acting Veterans Law Judge at the RO (i.e., a 
Travel Board hearing) in May 2005.  At the hearing, the 
veteran stated that he wanted to expand his claim for service 
connection for a psychiatric disorder to include the issue of 
service connection for PTSD, and thus the issue is as 
characterized on the first page of this remand.

By a statement, dated in May 2005, the veteran withdrew his 
appeal for service connection for a right ankle disability, 
and thus this issue is not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2004).

By a statement, dated in May 2005, the veteran appears to be 
raising a claim for service connection for a left knee 
disability.  This issue is not in appellate status and is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder has been 
expanded to include the issue of entitlement to service 
connection for PTSD due to an in-service personal assault.  
As such, the RO should conduct additional development of this 
issue pursuant to 38 C.F.R. § 3.304(f)(3).  In this regard, 
the veteran is advised that he may submit any additional 
evidence to corroborate his account of the stressor incident, 
such as a statement from his service buddy, G.G.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

The Board notes that the veteran has reported receiving 
treatment for a psychiatric disorder from the Vet Center in 
Austin, Texas.  Such records are not on file and must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  
Pertinent medical records from the Austin VA outpatient 
clinic should also be obtained.  Id.

Finally, the Board finds that a VA examination is necessary 
to make a decision on the claim, as the veteran reported a 
history of nervous trouble and depression or excessive worry 
in his March 1976 report of medical history, and as recent VA 
medical records reflect treatment for depression and anxiety.  
38 U.S.C.A. § 5103A(d) (West 2002).  The VA examiner should 
be asked to opine as to the etiology of any current 
psychiatric disorder.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

In particular, the RO should attempt to 
obtain pertinent medical records from the 
Vet Center in Austin, Texas, and the VA 
outpatient clinic in Austin, Texas.

2.  The RO should send the veteran a 
development letter that complies with 
38 C.F.R. § 3.304(f)(3), and that advises 
him that he may submit any additional 
evidence regarding his claim for service 
connection for PTSD due to an in-service 
personal assault, such as a statement 
from his service buddy, G.G.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
identify any current psychiatric disorder 
to include PTSD, found to be present, and 
to determine the etiology and onset of 
any such condition.  All necessary tests 
should be conducted.  The claims file 
should be reviewed by the examiner and 
the examination report should reflect 
that this was done.

The examiner must rule in or exclude a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should identify the stressor upon which 
the diagnosis is based.

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should offer 
an opinion as to whether it is as likely 
as not that the psychiatric disorder is 
related to or had its onset during 
service.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

